PER CURIAiM.
Notice of appeal in this case was served on respondent, and the same with proof of service filed with the clerk of the circuit court of Beadle county, S. D'., on August 15, 1923; and all*said papers were filed with the clerk of this court *278on August 17, 1923. No undertaking was ever filed, and no briefs or other papers of any kind have been filed with this court. The appellant having utterly failed to comply with the statute requiring the filing of a bond on appeal, and with rules 5, 6, 7, and 13 of this court within the time therein prescribed, the appeal is deemed abandoned, and the judgment and order of the lower ■court are affirmed.
Note. — Reported in 197 N. W. 786. See, Headnote, American Key-Numbered Digest, Appeal and error, Key-Nos. 395, 773 (4), 3 C. J. Sec. 1607, 4 C. J. Sec. 2437.